 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCENT C. BRUCE,                                 No. 2:15-cv-0960-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    SHAMA CHAIKEN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is Plaintiff’s second motion for extension of time

19   to file objections to the August 31, 2018, findings and recommendations. (ECF No. 95.)

20   Pursuant to the mailbox rule, Plaintiff filed this motion on October 29, 2018, though this Court

21   did not have notice of the filing until November 5, 2018. (ECF No. 95.)

22          On September 28, 2018, Magistrate Judge Newman granted Plaintiff a thirty-day

23   extension of time to file objections. (ECF No. 94.) Thirty days passed and Plaintiff did not file

24   objections. On November 7, 2018, this Court adopted the findings and recommendations. (ECF

25   No. 96.) This Court was not aware of Plaintiff’s second motion for extension of time to file

26   objections when the November 7, 2018, order issued.

27          Good cause appearing, IT IS HEREBY ORDERED that:

28          1. The November 7, 2018 order is vacated;
                                                       1
 1          2. Plaintiff’s second motion for extension of time to file objections (ECF No. 95) is

 2   granted;

 3          3. Plaintiff is granted fourteen days from the date of this order to file objections to the

 4   August 31, 2018, findings and recommendations; no further requests for extension of time to file

 5   objections will be granted.

 6

 7   Dated: November 14, 2018

 8

 9

10
                                      Troy L. Nunley
11
                                      United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
